Citation Nr: 1110313	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bipolar disorder.  

2.  Entitlement to service connection for bipolar disorder.  



REPRESENTATION

Appellant represented by:	C.T. Lyons, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from January 1985 to January 1989.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2002-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that in pertinent part determined that new and material evidence sufficient to reopen a claim for service connection for bipolar disorder had not been submitted.   

The Board remanded the case in October 2007 for further development.  Thereafter, in May 2009, the Board adjudicated the case.  On August 10, 2010, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) granted a motion for an order to vacate and remand the May 2009 Board decision.  

As noted by the parties to a joint motion for remand submitted to the Court, a claim for service connection for schizo-affective disorder has not been adjudicated by the RO and, for that reason, the Board lacks jurisdiction to address that claim.  The Board therefore refers that claim for appropriate action.  

In a March 2009 rating decision, the RO denied service connection for multiple claimed disabilities (left eye, right third finger, right fifth finger, neck injury, right lower leg, right ankle, left ankle, and post-traumatic stress disorder (PTSD)).  The Veteran submitted a timely notice of disagreement (hereinafter: NOD).  No statement of the case (hereinafter: SOC) has been issued addressing these issues.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Service connection for bipolar disorder and service connection for the left eye, right third finger, right fifth finger, neck injury, right lower leg, right ankle, left ankle, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO (private attorney representation).
FINDINGS OF FACT

1.  By rating decision of May 1996, the RO denied service connection for bipolar disorder and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the May 1996 decision and it became final.

3.  Evidence received at the RO since the May 1996 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1996 RO rating decision, which denied service connection for bipolar disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for bipolar disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a duty to notify and assist the claimant in the development of the claim.  In this case, the Board is granting the benefit sought on appeal (reopening a service connection claim).  Accordingly, the duty to notify and the duty to assist need not be discussed.  




New and Material Evidence 

As noted in the introduction, the appeal arose following a May 2002-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that in pertinent part determined that new and material evidence sufficient to reopen a claim for service connection for bipolar disorder had not been submitted.  The May 2002 rating decision correctly noted that a prior, final May 1996 RO rating decision had denied service connection for a bipolar disorder.  However, the May 2002 rating decision incorrectly noted a final January 2000 rating decision.  As explained below, the January 2000 rating decision did not become final.

In April 2000, the Veteran submitted additional medical evidence and requested that the RO reconsider its January 2000 decision.  In July 2000, the RO issued another rating decision that determined that the more recent evidence was not new and material.  The July 2000 rating decision was not permitted to become final, however, for in March 2001, the Veteran's representative timely submitted additional new evidence on the matter and again requested that the claim be reopened.  The April 2000 submission of new evidence from the Veteran and the March 2001 submission of new evidence, although characterized as a request for reconsideration and a claim to reopen, contain all elements required of a notice of disagreement (hereinafter: NOD), as explained below.

In Gallegos v Gober, 14 Vet. App. 50 (2000), the Court observed that, according to 38 C.F.R. § 20.201, an NOD must contain terms that can reasonably be construed as disagreement with a VA determination and a desire for appellate review.  However, the Court stressed that according to 38 U.S.C.A. § 7105, an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  There is no stated requirement that a Veteran must voice a desire for appellate review.  Because these stated requirements conflict with those found at 38 C.F.R. § 20.201, in Gallegos, the Court invalidated the 38 C.F.R. § 20.201 definition of an NOD.  

Upon consideration of the Gallegos decision, it is clear that the representative has submitted valid NODs to the January 2000 and July 2000 rating decisions, as the April 2000 and March 2001 submissions contain terms that can reasonably be construed as disagreement and otherwise meet all criteria for an NOD found at 38 U.S.C.A. § 7105.  Thus, the last final decision on the matter is the May 1996 decision that denied service connection for bipolar disorder.  Therefore, the current claim to reopen stems from a claim received in September 1999.    

As discussed above, in a May 1996 rating decision, the RO denied service connection for bipolar disorder.  The Veteran and his representative were notified of that action in a letter from the RO, but did not appeal.  Thus, the rating decision became final absent further timely appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2010).

38 C.F.R. § 3.156(a) (2010) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  

The claim in this appeal was received in 1999, prior to the effective date of the revision and must be evaluated using the earlier-more liberal-version of the regulation, which states that new and material evidence has not been previously submitted to agency decision makers, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and when considered by itself, or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the May 1996 RO rating decision consists of service treatment records (STRs), a VA compensation examination report, VA inpatient treatment reports, and the Veteran's claim and statements.  These are briefly discussed.  

The STRs reflect no psychiatric complaint during active service; however, these records reflect that the Veteran suffered head injuries in 1986 and at other times during active service.  Other STRs reflect that in November 1987, he entered an Army alcohol and drug rehabilitation program.  

In October 1988, in preparation for discharge, the Veteran completed a report of medical history form, on which he checked "Yes" to frequent and severe headache and history of head injury.  He checked "No" to a history of depression or excessive worry and nervous trouble of any sort.  He checked "Don't Know" to a history of frequent trouble sleeping.  An October 1988 separation examination report notes that the Veteran was psychiatrically normal.  

The Veteran submitted his original claim for service connection in December 1995, claiming bipolar disorder.  He reported VA treatment since 1992.  

The RO received a VA hospitalization report that notes that the Veteran was admitted in May 1992 for a complaint of visual hallucination that began in March 1992.  The September 1992 Axis I discharge diagnoses were bipolar affective disorder, manic; alcohol abuse disorder; and, substance abuse disorder.  The RO also obtained an August 1995 VA hospitalization report that notes emergency room treatment for bizarre behavior following a head injury three weeks prior.  No clear diagnosis was offered.  

A December 1995 VA mental disorders compensation examination report reflects a history of alcohol abuse since age 14 and a long history of polysubstance abuse and legal problems.   The Axis I diagnoses were alcohol abuse and dependence; history of polysubstance abuse; and, history of bipolar disorder, manic, with psychotic features.  The psychiatrist concluded that a relationship between chronic substance abuse and military service was "uncertain at best."  The psychiatrist offered an Axis II diagnosis of personality disorder, not otherwise specified (hereinafter: NOS) with antisocial traits, and felt that this was unrelated to military service. 

In May 1996, the RO denied service connection for bipolar disorder on the basis that it was unrelated to military service.  

The Board must review the evidence submitted since the final May 1996 decision to determine whether any of it is new and material, that is, whether it is neither cumulative nor redundant, whether it is so significant it should be considered to fairly evaluate the claim, or whether it results in a more complete record for evaluating the service connection claim.  The evidence submitted since the May 1996 RO decision includes several submissions of duplicate STRS.  These are not new evidence because they had been previously considered.  

In May 2001, the RO received a letter from the Veteran's parents (hereinafter: the parents).  In the letter, the parents described a history of the Veteran's mental illness symptoms.  The parents advocated that head injuries suffered during active service might have led to the current psychiatric disorder.  The parents also advocated that while in service the Veteran had been treated with antabuse (disulfiram) for his drinking and that this drug, if taken with alcohol, might cause mental illness.  The letter also advocates that the Veteran had been abused by other soldiers during active service.  This letter raises questions and theories of service connection not previously considered.  As all evidence is considered competent for purposes of reopening a claim, this could be new and material evidence, as it is so significant that it should be considered.  

The parents submitted an April 2000 VA out-patient treatment report that notes schizo-affective disorder, bipolar type.  This is not new and material evidence as it does not add any information not considered in the final May 1996 rating decision.  

The parents submitted medical abstracts of articles that address a relationship between bipolar disorder and disulfiram therapy.  One article notes that a patient taking disulfiram had been imbibing alcohol and immediately suffered hallucination and deficits in orientation and concentration.  Another article notes that a patient had psychotic symptoms while taking disulfiram, but the patient's psychotic symptoms remitted completely after withdrawing from disulfiram therapy.  Another medical article notes that an overdose of disulfiram caused irreversible cerebral impairment.  These are not material to the case because no overdose of disulfiram has been shown and the Veteran's psychotic symptoms did not arise while taking disulfiram.  Rather, psychosis arose years later.  These medical abstracts do not tend to relate a psychosis that arises years after active service to antabuse treatment during active service.  Thus, they are not new and material evidence.

The parents submitted a letter from a former employer who recalled that the Veteran was a good employee in 1984.  This is not material to the case because it does not tend to relate a current disorder to active service.  

The parents submitted a letter from the Veteran.  He related a history of symptoms that began during active service.  Some of these details were not been considered in the prior final decision.  As all evidence is considered competent for purposes of reopening a claim, this must be considered as new and material evidence.  

The RO received VA mental health clinic treatment reports dated in the 2000s.  These reflect continued mental health treatment.  Although these are material, as they show a continued disability, they are cumulative of earlier considered evidence.  As noted in his December 1995 service connection application, the Veteran reported VA treatment since 1992.  Thus, additional treatment since then is merely cumulative evidence of evidence considered in May 1996.  This is not new and material evidence.  

In September 2006, the RO received additional service personnel and service treatment reports.  While some of these are new evidence, they show additional treatment during active service for alcohol abuse.  Thus they are cumulative evidence of evidence considered in May 1996 and are not new and material evidence.  

A November 2006 RO mental disorders compensation examination report reflects a diagnosis of schizo-affective disorder, bipolar type.  The psychiatrist discussed the relationship between this disorder and active service, finding no relationship.  The diagnosis portion of the report is not new and material evidence, as it duplicates a diagnosis offered in 1992; however, the discussion and negative nexus opinion is new, as no prior opinion assesses the relationship between active service and bipolar disorder and addresses each of the theories of service connection advocated by Veteran and his parents.  The psychiatrist also commented on the medical treatise articles that address a link between disulfiram and bipolar disorder.  

The November 2006 VA compensation examination report must be regarded as new and material evidence to reopen the claim.  The psychiatrist's opinion directly relates to service connection, although the opinion clearly argues against service connection.  Moreover, the psychiatrist addressed the various theories of service connection offered by the Veteran and the parents.  Such an undertaking had not been done prior to the May 1996 final decision on the matter.  Thus, the November 2006 VA examination report is new and material evidence; it is neither cumulative nor redundant; it is so significant that it should be considered to fairly evaluate the claim; and, it results in a more complete record for evaluating the claim.  

In August 2006, A. Ahmed, M.D., offered a qualified opinion to the effect that the Veteran's mental condition "could be" related to active service.  This medical evidence is new and material evidence; it is neither cumulative nor redundant; it is so significant that it should be considered to fairly evaluate the claim; and, it results in a more complete record for evaluating the service connection claim.  

In October 2006, N. Pointer, M.D., evaluated the Veteran and offered a diagnosis of schizo-affective disorder.  This is cumulative of earlier-considered evidence and is not new and material evidence.  

In July 2008, a VA treating psychiatrist reported, "It is possible" that military physicians had "missed" the Veteran's schizophrenia or bipolar disorder during active service.  Because the July 2008 psychiatric opinion relates to service connection, this evidence is new and material evidence.  It is neither cumulative nor redundant; it is so significant that it should be considered to fairly evaluate the claim; and, it results in a more complete record for evaluating the service connection claim.  

In September 2008, the Veteran submitted numerous medical records that were either considered in the final May 1996 decision, or are not relevant to the claim.  

In September 2008, the Veteran submitted lay witness statements by people who declared that the Veteran exhibited changes in behavior after he joined the Army.  These are not new and material evidence, as they are cumulative of claims made prior to the May 1996 decision.

Duplicate STRs and personnel records were also received in September 2008.  These are redundant of earlier-considered reports and therefore are not new and material evidence.  

The Veteran underwent a VA post-traumatic stress disorder (PTSD) compensation examination in February 2009.  The Axis I diagnosis was schizo-affective disorder.  PTSD was not found.  The psychologist found it unlikely that schizo-affective disorder was caused or aggravated by active service.  The rationale was that the Veteran was evaluated both during and after active service and the first schizophrenia appeared in 1992.  Also, there was no plausible link between head injuries during active service and the schizophrenia that arose years later.  Because this new evidence has not been considered, and because it relates to service connection, this medical evidence, although negative, is new and material evidence.  It is neither cumulative nor redundant; it is so significant that it should be considered to fairly evaluate the claim; and, it results in a more complete record for evaluating the service connection claim.  

In April 2009, the Veteran submitted duplicate records.  These had earlier been submitted and are not new and material evidence.  

The RO has recently received additional duplicate copies of earlier submitted STRs and VA treatment reports.  No date of receipt of these records is found.  These are not new and material evidence as they had been earlier considered, or are not relevant to service connection for bipolar disorder.  

Because at least some of the evidence received since the final May 1996 decision is new and material and is so significant that it must be considered in order to fairly decide the merits of the claim, the application to reopen the claim must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.  Service connection for bipolar disorder will be addressed in the REMAND portion of the decision.  


ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for bipolar disorder must be granted.  






REMAND

Bipolar Disorder

Throughout the appeal period, the RO found no new and material evidence and denied the application to reopen a claim for service connection for bipolar disorder.  Because the Board has found new and material evidence and has reopened the service connection claim, it must now be adjudicated on the merits.  Because the RO has not considered the case on the merits, the Board must remand the case for this consideration prior to adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, the case must be returned to the RO for a merits determination of service connection for bipolar disorder, to include consideration of any further duty to notify and assist the Veteran under 38 U.S.C.A. § 5103A (West 2002); § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010)), as well as VAOPGCPREC 7-2004.

Service Connection for Multiple Disabilities 

In a March 2009 rating decision, the RO denied service connection for the left eye, right third finger, right fifth finger, the neck, the right lower leg, the right ankle, the left ankle, and PTSD.  The Veteran submitted a timely NOD.  No SOC has been issued addressing these issues and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After any necessary development has been completed, the RO should adjudicate the claim for service connection for bipolar disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given opportunity to respond.

2.  The RO should issue an SOC addressing service connection for the left eye, right third finger, right fifth finger, neck, right lower leg, right ankle, left ankle, and PTSD.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


